UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2096



AFAF KANAZEH,

                                             Plaintiff - Appellant,

          versus


KENNETH CROSSON; ARLEEN L. PRIEPETON,

                                            Defendants - Appellees,

          and


MICHAEL K. MANN; PANTONG MANN; LAUREN SHEA;
LOCKHEED MARTIN PC,

                                                        Defendants.




                            No. 02-2260



AFAF KANAZEH,

                                             Plaintiff - Appellant,

          versus


ARLEEN L. PRIEPETON; LOCKHEED MARTIN, PC,

                                            Defendants - Appellees,
          and

MICHAEL K. MANN; PANTONG MANN; LAUREN SHEA,

                                                            Defendants.



                           No. 02-2261



AFAF KANAZEH,

                                                 Plaintiff - Appellant,

          versus


ARLEEN L. PRIEPETON; LOCKHEED MARTIN, PC,

                                                Defendants - Appellees,

          and


MICHAEL K. MANN; PANTONG MANN; LAUREN SHEA,

                                                            Defendants.



                           No. 02-2402



AFAF KANAZEH,

                                                 Plaintiff - Appellant,

          versus


ARLEEN L. PRIEPETON;    LOCKHEED       MARTIN   PC;
KENNETH L. CROSSON,

                                                Defendants - Appellees,


                                   2
3
             and


MICHAEL K. MANN; PANTONG MANN; LAUREN SHEA,

                                                        Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1083-A)


Submitted:    January 27, 2003           Decided:   March 10, 2003


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Afaf Kanazeh, Appellant Pro Se. Geoffrey Martin Bohn, CUNNINGHAM
& ASSOCIATES, Arlington, Virginia; Carol Thomas Stone, JORDAN,
COYNE & SAVITS, L.L.P., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 4
PER CURIAM:

       In these consolidated appeals, Afaf Kanazeh appeals district

court orders granting the Appellees’ motions to dismiss.         We have

reviewed the record and the district court orders and affirm on the

reasoning of the district court. See Kanazeh v. Priepeton, No. CA-

02-1083-A (E.D. Va. filed Aug. 2, 2002, entered Aug. 5, 2002; filed

Aug. 30, 2002, entered Sept. 3, 2002; entered Oct. 21, 2002; filed

Nov. 1, 2002, entered Nov. 4, 2002).         We deny motions to strike

filed in Nos. 02-2096 and 02-2260, the motion for appointment of

counsel filed in No. 02-2096, and the motion for general relief

seeking to add a new party filed in all appeals.         We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     5